DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-16 are pending
Claims 10-13 and 15 are withdrawn due to restriction
Claim 1 has been amended
Claims 2-3 have been canceled 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pischtiak et al. US 2009/0068844 (US’844).

Regarding claim 1 and 4, US’844 teaches mixtures of fluorine and inert gases like nitrogen and/or argon can be used for etching of semiconductors, solar panels and flat panels (TFTs and LCDs), and for cleaning of semiconductor surfaces and plasma chambers (abstract). US’844 further teaches the process according to the present invention provides for the etching of semiconductor material (e.g. Reactive Ion Etching, in short: RIE), for surface cleaning and surface preparation of semiconductors, solar panels and flat panels (Thin Film Transistors, Liquid Crystal Displays, short: TFT/LCD cleaning of chambers for semiconductor production (TFT/LCD application) and is characterized by the application of a mixture of fluorine and one or more inert gases selected from the group consisting of nitrogen and the noble gases (He, Ar, Xe and Kr). The gas mixture consists of fluorine and the inert gas or inert gases, the fluorine being present within the range given above, and the inert gas or gases being balance to 100 vol.-%. In general, the fluorine content of the mixture is preferably between 1 and 35 vol.-% In principle, the content of fluorine in the sum of argon, nitrogen and fluorine gas forming a mixture in the reactor is flexible, it can be in the range of 1 to 25 vol.-% (para. 9-13). Therefore, US’844 conceives of embodiments that can include up to 35% fluorine and multiple inert gases and a specific mixture that can include 25% fluorine mixed with argon and nitrogen. As a result, US’844 teaches overlapping ranges of  comprising 30% (v/v) fluorine, with regard to claim 1 and wherein the gas mixture consists of around 30% (v/v) fluorine, with regard to claim 4. US’844 further teaches, the mixture can be formed in the reactor, or, which is preferred, a mixture of fluorine and the inert gas or gases is formed before introducing it into the reactor (para. 8). The content of nitrogen in the sum of nitrogen, fluorine and argon gas in the reactor is also flexible; it can be in the range of 4 to 50 vol.-%. Overlapping nitrogen in a range of equal to or greater than 25% (v/v) to equal to or less than 45% (v/v), with regard to claim 1, nitrogen in a range of equal to or greater than 30% (v/v) to equal to or less than 45% (v/v), with regard to claim 1, and around 30% (v/v) nitrogen, with regard to claim 4. The argon preferably is the balance to 100 vol.-%, 5-95% argon (para. 13). Overlapping argon in a range of equal to or greater than 25% (v/v) to equal to or less than 45% (v/v), with regard to claim 1, argon in a range of equal to or greater than 25% (v/v) to equal to or less than 40% (v/v), with regard to claim 1 and around 40% (v/v) argon, with regard to claim 4. Therefore, US’844 teaches a process for cleaning the treatment chamber of an apparatus used for semiconductor manufacturing, the process comprising cleaning the treatment chamber with an etching gas, wherein the etching gas is a gas mixture comprising fluorine, nitrogen and argon using a gas mixture containing fluorine, nitrogen and argon with a gas mixture having overlapping ranges to those claimed in claims 1 and 4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of comprising 30% (v/v) fluorine, nitrogen in a range of equal to or greater than 30% (v/v) to equal to or less than 45% (v/v) and argon in a range of equal to or greater than 25% (v/v) to equal to or less than 40% (v/v), relative to the total composition of fluorine, argon, nitrogen and optional other components as 100 % (v/v), with regard to claim 1 and around 30% (v/v) fluorine, around 30% (v/v) nitrogen and around 40% (v/v) argon, with regard to claim 4 because US’844 teaches overlapping ranges for the amount of fluorine, nitrogen and argon, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 5, the modified process of US’844 teaches the process of cleaning a treatment chamber according to claim 1. US’844 further teaches for cleaning of chambers for semiconductor production (para. 8), which reads on wherein the gas mixture is used in a main chamber cleaning step.

Regarding claim 6, the modified process of US’844 teaches the process of cleaning a treatment chamber according to claim 1. US’844 further teaches generally, the pressure during etching or chamber cleaning is lower than ambient pressure (1 bar), i.e. it is performed under vacuum. The etching is preferably performed at a pressure in the range of 100 to 2000 Pa. Very often, the pressure is preferably in the range of 100 to 1000 Pa (0.75 Torr-7.5 Torr), especially preferably at a pressure in the range of 200 to 800 Pa, and still more preferably in the range of 300 to 600 Pa. If desired, the etching can performed at lower or higher pressures than indicated, but with decreasing etch rate (para. 22). Therefore, US’844 teaches a processing pressure which overlaps the claimed range of between 1 and 3.5 Torr.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein the pressure in the chamber is in the range between 1 and 3.5 Torr because US’844 teaches overlapping ranges for the processing pressure, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 7, the modified process of US’844 teaches the process of cleaning a treatment chamber according to claim 1. US’844 further teaches experiments were performed in a custom-made stainless steel vacuum chamber (26 liters volume) with an attached remote Astron Astex plasma source, made by MKS Astron, operated on wherein the process is plasma-assisted using a remote plasma source with a frequency from 100 KHz to 1 GHz.

Regarding claims 8-9 and 14, the modified process of US’844 teaches the process of cleaning a treatment chamber according to claim 1. US’844 further teaches wherein the apparatus is optimized for the use of NF3 as etching gas, with regard to claim 8 and wherein an inorganic material selected from the group consisting of SiO2, is removed by etching with the etching gas, with regard to claim 9 and 14 (para. 3-7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US’844 as applied to claim 16 above, and further in view of Satoh et al. US2002/0011210 (US’210).

Regarding claim 16, the modified process of US’844 teaches the process of cleaning a treatment chamber according to claim 7. 

US’844 does not teacheswherein the process is plasma-assisted using a remote plasma source with a frequency around 400 KHz.

US’210 teaches a CVD (chemical vapor deposition) device equipped with a self-cleaning device. In particular, the invention relates to a device that cleans the inside of a deposition chamber using remotely generated active species (para. 3).The remote plasma discharge chamber 13 of this embodiment, as noted, is positioned remotely from the reaction chamber 2. The remote plasma discharge chamber 13 is a radio-frequency electric discharge device that uses frequency in a radio frequency range from 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’844 to include wherein the process is plasma-assisted using a remote plasma source with a frequency around 400 KHz because US’210 teaches that a frequency range of 300 kHz to 500 kHz efficiently enables activation of the cleaning gas, allows a plasma discharge chamber made of materials that do not easily deteriorate and realizes a more compact device itself.

Response to Amendment

	Applicant’s amendments to independent claim 1 to include subject matter regarding the amount of fluorine, nitrogen and argon in the gas mixture has changed the scope of claim 1, however the teachings of US’844 still reads on the claimed range. Therefore the above non-final rejection includes both the rejection of claim 1 as stated in the non-final office action mailed 2-21-20 and additional discussion regarding the teachings of US’844 relating to the features added to claim 1.

Response to Arguments
Applicant's arguments filed 7-21-20 have been fully considered but they are not persuasive.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of fluorine, argon nitrogen and other components. For example, amended claim 1 includes embodiments that include components other than fluorine, argon and nitrogen in the recitation “relative to the total composition of fluorine, argon, nitrogen and optional other components as 100 %”. However, the examples recited in the other components not recited in the cited examples.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713